        Case: 3:19-cv-00145-JMV Doc #: 22 Filed: 07/07/20 1 of 1 PageID #: 385




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                               OXFORD DIVISION


JAMES PORTER HILMUS                                                                   PLAINTIFF

       VERSUS                                                            NO. 3:19CV00145-JMV

NANCY BERRYHILL,
COMMISSIONER OF SOCIAL SECURITY                                                   DEFENDANT



                                            ORDER

       BEFORE THE COURT are Plaintiff’s motion for an award of attorney fees under the

Equal Access to Justice Act, 28 U.S.C. § 2412(d) [20] and Defendant’s response [21]. Having

considered the parties’ submissions and the applicable law—and hearing no objection from

Defendant regarding the amount of the award sought—the Court finds the amount requested is

reasonable. Accordingly, it is, hereby, ORDERED that Plaintiff’s motion for attorney fees under

the Equal Access to Justice Act is GRANTED to the extent that Plaintiff is awarded $6,917.81 in

attorney fees. Consistent with Astrue v. Ratliff, 130 S. Ct. 2521 (2010), however, the check

should be made payable to Plaintiff and mailed to Plaintiff’s Counsel.

       SO ORDERED this 7th day of July, 2020.



                                                     /s/ Jane M. Virden
                                                     United States Magistrate Judge
